DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Terminal disclaimer filed on 07/13/2022 has been considered.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 8: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising a casing including at least two slots into each of which a circuit board is inserted along an insertion direction, wherein the at least two slots are formed in the casing so that openings of the slots are positioned adjacent to each other in a width direction of the circuit boards, wherein the at least two slots are formed in the casing so that openings of the slots are positioned adjacent to each other in a width direction of the circuit boards, and two handle portions that are disposed respectively at both ends of the main body in the width direction and that extend in the extraction direction, and the handle portion of one of two of the faceplates adjacent in the width direction that is located closer to another of the faceplates, and the handle portion of the other faceplate that is located closer to the one faceplate, have respective distal ends shifted from each other in a thickness direction of the circuit board, wherein the thickness direction is perpendicular to the width direction and the extraction direction. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2- 8, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800